DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP 2013-189550).  An English machine translation was used for citation [IDS 8/26/19].
Regarding claims 1-2:  (JP 2013-189550) discloses thermoplastic elastomer compositions [0001], wherein Comparative Example 1 [Comp. Ex. 1; 0037, 0053-0054; Table 3, Comp. Ex. 1] contains 40 wt% A-1 (polyester block copolymer prepared from terephthalic acid, isophthalic acid, 1,4-butanediol and poly(tetramethylene oxide) glycol {Mn ~ 1000} [0043]; corresponding to a 2.33 molar ratio of terephthalic acid/isophthalic acid [0047; Table 1, A-1]), 60 wt% B-1 (polybutylene terephthalate [0048]), 3 wt% C-1, 1 wt% D-1, 0.3 wt% D-2, 0.3 wt% D-3, and 2 wt% E-1 [Comp Ex. 1; 0037, 0053-0054; Table 3, Comp. Ex. 1].
Note: claim 2 further defines species of the copolyester resin (C) recited in claim 1.  However, as claimed, such species only further define the genus of the optional copolyester resin (C) (i.e. claims 1 and 2 do not require the resin composition to comprise the copolyester resin (C)).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  (JP 2013-189550) does not disclose the claimed composite or the method of producing the composite.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767